                                              USOC SONY
                                              DOCUMENT,
UNITED STATES DISTRICT COURT                  ELECTFONICALL Y FILED
SOUTHERN DISTRICT OF NEW YORK                 C'JC#
                                              '
                                                  1
                                                      q   '.:   FILED·   -   / ...   7%--:tP~~-~
KEN ROBERTS,

                        Plaintiff,           19cv821 (JGK)

              - against -                    ORDER

PRET A MANGER (USA), Ltd.,

                        Defendant.

JOHN G. KOELTL, District Judge:

     The parties are requested to advise the Court about the

status of this case by February 14, 2020.

SO ORDERED.



                                ~ 6/~•Koeltl
Dated:    New York, New York
          January 28, 2020

                                     United States District Judge




                                            Copy mailed to pro se party(ies)
                                                            at docket address
